Citation Nr: 0218289	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  96-02 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to secondary service connection for a 
right shoulder disorder.

2.  Entitlement to secondary service connection for a left 
knee disorder.

3.  Entitlement to secondary service connection for a left 
femur disorder.

4.  Entitlement to secondary service connection for left 
thigh osteomyelitis.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Navy from August 
1939 until August 1959.  This case originally came before 
the Board of Veterans' Appeals (Board) on appeal of a 
September 1994 rating decision issued by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In February 1999, the case was transferred to the 
Jackson, Mississippi RO because the appellant had moved.  
The Board remanded the case in November 2001; the RO has 
now returned the case to the Board for appellate review. 

The Board notes that the appellant had previously named 
the Texas Veterans Commission as his representative.  
However, since moving to Mississippi, the appellant has 
not named any other agency or person as his representative 
and he is therefore currently unrepresented.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  There is no medical evidence or competent 
nonspeculative opinion of record linking the appellant's 
diagnosed right shoulder, left knee and left femur 
disorders or the left thigh osteomyelitis to the 
appellant's service-connected left arm disability.  The 
medical evidence of record does not document acceleration 
of any pathologic or degenerative process in the right 
shoulder or left lower extremity due the left arm 
disability.

3.  The appellant has not submitted competent 
nonspeculative medical evidence of any nexus between his 
current right shoulder, left knee and left femur disorders 
or the left thigh osteomyelitis and his service-connected 
left arm disability.


CONCLUSION OF LAW

No current right shoulder disorder, left knee disorder, 
left femur disorder or left thigh osteomyelitis is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After a 
thorough review of the evidence of record, the Board 
denies the appellant's claims for secondary service 
connection for a right shoulder disorder, a left knee 
disorder, a left femur disorder and left thigh 
osteomyelitis, each claimed to have occurred as the result 
of the service-connected left arm disability.

I.  Secondary service connection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  In addition, service connection is warranted for 
a disability which is aggravated by, proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

The appellant contends that his currently diagnosed right 
shoulder, left knee and left femur disorders, as well as 
his left thigh osteomyelitis, are casually related to his 
service-connected left arm disability.  The appellant does 
not claim, and the record does not show, evidence of any 
right shoulder, left knee, left femur or left thigh 
disorder during his active service.

More particularly, the appellant contends that in August 
1991, his service-connected residuals of a left clavicle 
fracture prevented him from "breaking" his fall on a 
concrete sidewalk.  He alleges that, as a result of this 
fall, he sustained injuries to the right shoulder, left 
leg, and left knee, and thus is claiming "secondary" 
service connection for these disabilities.  While being 
hospitalized following this fall, the appellant developed 
an infection in the left thigh, and he is thus claiming 
entitlement to service connection for this disability on a 
"secondary" basis as well.

Medical records from the Ballinger Clinic state that the 
appellant fractured the distal head of his left femur and 
his right humerus head at the end of August 1991.  It was 
noted that he had fallen at a friend's house, but no other 
details were mentioned.  The appellant was from 
transferred from the emergency room of this clinic to a 
private hospital.  

The evidence of record includes records from VA outpatient 
treatment dated between 1991 and 1993, plus VA inpatient 
records dated in 1991 and 1992.  These records document 
that the appellant was treated for a right shoulder 
condition, a left knee condition, a left femur condition 
and left thigh osteomyelitis that were each a residual of 
a fall the appellant had in August 1991.  These records 
indicate that the injuries were incurred secondary to a 
fall, but no more detailed description of the event is 
found in the medical records.  A February 1992 
consultation sheet indicates that the appellant 
demonstrated 5/5 motor strength in his left upper 
extremity.

The appellant provided testimony at a hearing in May 1992.  
He said that he was caring for the animals of a friend 
when he was hurt in August 1991.  He stated that he was 
carrying a pan of dog food and a bucket of water in his 
right hand because he unable to do anything with his left 
arm.  He lost his footing while on a step and 
unsuccessfully grabbed for the door with his left arm, 
thereafter falling onto concrete.  Later on in the 
hearing, the appellant testified that he thought he could 
lift a weight of 20-25 pounds with his left hand.  

The evidence of record also includes the report of a VA 
medical examination conducted in May 1994.  The doctor who 
conducted that examination concluded that, based on the 
appellant's descriptions of his falls and fractures, that 
the appellant's service connected left clavicle injury 
"could easily [have] result[ed] in his inability to stop 
the fall" which led to the accident with related injuries 
on which the appellant's claims for secondary service 
connection is predicated.

This evidence was on file at the time the case was 
previously before the Board.  As explained in the November 
2001 remand, the Board thought that actual clinical 
records from the private hospital where the appellant was 
transferred immediately after the accident in question 
might be probative and should be obtained.  It was also 
the conclusion of the Board that a nexus opinion was in 
order if additional records were obtained, given the 
status of the factual development at that time.  The 
appellant was asked to provide a release of information so 
that those private records could be sought.  There was 
apparently no response to that request, it is not shown to 
have been returned as undeliverable, and the appellant did 
not submit additional evidence or private records.

After consideration of the entire record and the relevant 
law and cases, the Board finds that the record does not 
present sufficient competent evidence of a linkage between 
the appellant's currently diagnosed right shoulder, left 
knee and left femur disorders and left thigh osteomyelitis 
and his service-connected left arm disability.  While it 
is apparent that the appellant does suffer from these four 
conditions as residuals of the August 1991 accident, the 
medical evidence of record as a whole supports the 
proposition that there is no etiological relationship 
between the origin and/or severity of those conditions and 
any of the disabilities for which service connection has 
been granted.  There is no competent evidence of record to 
indicate that if the appellant had not had a left arm 
disability, he would not have fractured his humerus and 
femur in the August 1991 fall.  Furthermore, the medical 
evidence of record supports the conclusion that none of 
these four conditions has been aggravated or caused to 
worsen by the service-connected left arm disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has specifically considered the May 1994 VA 
medical examination report.  However, to the extent a 
physician's opinion states no more than that the 
appellant's left arm disability 'could have' played a role 
in the appellant's inability to stop the fall that caused 
his right shoulder and left leg injuries in August 1991, 
the statement is speculative.  See, e.g., Obert v. Brown, 
5 Vet. App. 30, 33 (1993)(stating that letter indicating a 
veteran may have been having symptoms of multiple 
sclerosis for many years, taken by itself, was 
speculative).  See also Perman v. Brown, 5 Vet. App. 237, 
241 (1993) (holding medical opinion in which doctor stated 
he could not provide 'yes' or 'no' response to question 
posed was "non-evidence"); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1993) (holding physician's statement that a 
veteran may or may not have died if a specific, medical 
procedure had been successful was not sufficient evidence 
to establish well-grounded claim).  Such statements are 
not sufficient to successfully support a claim for service 
connection.  Id. at 611.  In addition, it appears that 
that opinion as to the relationship between the left arm 
disability and the cause of the appellant's accident was 
based upon a history provided by the appellant.  Under 
these circumstances the Board can afford it no probative 
weight as to the question of service connection.  See 
Swann v. Brown, 5 Vet. App. 229, 232-233 (1993).  
Furthermore, there is no other medical evidence which 
indicates that the right shoulder and left lower extremity 
pathology that the appellant currently demonstrates has 
any relationship to the left arm disability, as opposed to 
any other possible cause, and such would be required to 
make the claim plausible.  Grottveit v. Brown, 5 Vet. App. 
91 (1993).  

The appellant has submitted no other medical evidence that 
indicates that an etiologic relationship does exist 
between the left arm disability and the claimed right 
shoulder and left lower extremity conditions.  Nor has he 
submitted any medical evidence that indicates that the 
left arm disability has aggravated the claimed right 
shoulder and left lower extremity disorders.  In fact, 
there is no medical evidence of record that indicates how 
the service-connected left arm disability could aggravate 
the right shoulder or left lower extremity disorders.

Review of all the evidence of record reveals that the 
appellant has submitted no evidence, except the 
speculative VA medical statement of May 1994, to establish 
that he has any right shoulder or left lower extremity 
disorder caused by the left arm disability or worsened by 
the left arm disability.  The Board is cognizant of the 
appellant's own statements to the effect that he 
experiences right shoulder, left knee and left femur 
disorders, as well left thigh osteomyelitis, that are due 
to his service-connected left arm disability.  However, 
the evidence does not indicate that he possesses medical 
expertise.  He is not competent to render an opinion on a 
matter involving medical knowledge, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  
Likewise, the lay statements of the appellant's 
representative are not competent evidence as to medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 
463 (1993), Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, the appellant has not presented any competent 
medical evidence of a nexus between his service-connected 
left arm disability and his currently diagnosed right 
shoulder and left lower extremity disorders.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Therefore, the preponderance of the evidence is against 
the four secondary service connection claims.  The Board 
accordingly concludes that the appellant's claims for 
secondary service connection for right shoulder, left knee 
and left femur disorders, as well as his left thigh 
osteomyelitis, each claimed as due to his service-
connected left arm disability, must fail.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
four secondary service connection claims.  Since the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

II.  Veterans Claims Assistance Act of 2000.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With 
few exceptions, this law is applicable to all claims filed 
on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.   

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was notified of the information 
necessary to substantiate his claims by means of the 
discussions in the October 1995 Statement of the Case 
(SOC), the March 2001 RO VCAA notice letter, the November 
2001 Board remand and the July and August 2002 
Supplemental Statements of the Case (SSOC).  He was 
informed by the September 1994 rating decision that the 
medical evidence of record did not show that his post-
August 1991 accident right shoulder, left knee, left femur 
and left thigh conditions were caused by his service-
connected left arm disability.  In addition, the appellant 
was notified on multiple occasions that the medical 
records from St. John's Hospital following the August 1991 
accident were crucial to his claim.  Therefore, VA has no 
outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the appellant was afforded a VA medical examination.  
In addition, the appellant was informed about the 
provisions of the VCAA in a letter sent by the RO in March 
2001.  In August 1998, and in May 2002, the RO sent 
letters to the appellant asking him to take steps to 
provide the medical records from St. John's Hospital; the 
Board remand also identified these records as important to 
the case.  The appellant did not respond.  The Board notes 
that a claimant, in pursuing his appeal, has some 
responsibility to cooperate in the development of all 
facts pertinent to his claims, and the duty to assist is 
not a "one-way street" as observed in Wood v. Derwinski, 1 
Vet. App. 190 (1991).  While VA does have a duty to assist 
the veteran (appellant) in the development of his claim, 
that duty is not limitless.  In addition, failure to 
report to a VA examination or to submit additional 
evidence in order to facilitate the claims adjudication 
process may be considered as abandonment of the claim.  
Morris v. Derwinski, 1 Vet. App. 260 (1991).  See also 
38 C.F.R. § 3.655.  Therefore, there is no indication that 
additional relevant medical records could have been 
obtained by VA. 

After reviewing the record, the Board is satisfied that 
all relevant facts with respect to the four secondary 
service connection claims at issue in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the 
completeness of the present record which shows substantial 
compliance with the notice and assistance provisions of 
the new legislation the Board finds no prejudice to the 
appellant by proceeding with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).   

The RO provided the appellant with the pertinent 
evidentiary development that was codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his 
rights under VCAA and/or the implementing regulations for 
the Board to proceed to review the appeal.

ORDER

Entitlement to secondary service connection for a right 
shoulder disorder, a left knee disorder, a left femur 
disorder and left thigh osteomyelitis, claimed as 
secondary to the service-connected left arm disability, is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

